Case: 20-30415     Document: 00515940239         Page: 1     Date Filed: 07/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 15, 2021
                                  No. 20-30415
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Frank Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:18-CR-164-5


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Frank Jackson appeals the concurrent 33-month, within guidelines-
   range sentences imposed upon his guilty pleas to mail fraud and conspiracy
   to commit mail fraud, contending that the district court committed
   procedural error by (1) applying a guidelines enhancement for being a leader


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30415        Document: 00515940239          Page: 2   Date Filed: 07/15/2021




                                     No. 20-30415


   of the conspiracy and (2) holding him accountable, as relevant conduct, for
   conspiracy proceeds accrued by other members during several January 2017
   trips to Louisiana in which he did not personally take part. Jackson concedes
   that the district court’s relevant conduct finding did not affect his guidelines
   range but avers that it increased the amount of restitution he owes.
          The district court did not clearly err by finding Jackson to be an
   “organizer, leader, manager, or supervisor” of the conspiracy. U.S.S.G.
   § 3B1.1(c); see United States v. Ochoa-Gomez, 777 F.3d 278, 281-82 (5th Cir.
   2015). Jackson’s sole argument is that the court erroneously found that he
   recruited a young woman, NH, into the conspiracy. See § 3B1.1, comment.
   (n.4). However, the court was entitled to rely on presentence report (PSR)’s
   assertions that Jackson did in fact recruit NH as well as statements to that
   effect by other co-conspirators. See United States v. Harris, 702 F.3d 226,
   230 (5th Cir. 2012). Jackson did not object that the PSR lacked sufficient
   indicia of reliability to support that finding and did not present any evidence
   rebutting the PSR facts. See id.; United States v. Ollison, 555 F.3d 152, 164
   (5th Cir. 2009). In any event, Jackson admitted that he helped recruit
   another young woman, BB, into the conspiracy. He further admitted that he
   taught HN how to conduct the fraudulent scheme. These facts support the
   application of § 3B1.1(c). See United States v. Posada-Rios, 158 F.3d 832, 881
   (5th Cir. 1998).
          Nor did the district court clearly err in its attributable loss finding and
   attendant restitution award. See United States v. Wall, 180 F.3d 641, 644 (5th
   Cir. 1999); United States v. Beydoun, 469 F.3d 102, 107 (5th Cir. 2006). The
   record supports a plausible finding that conspiracy members’ January 2017
   conduct, including the victims’ fraud-induced losses, was reasonably
   foreseeable to Jackson. See United States v. Coleman, 609 F.3d 699, 708 (5th
   Cir. 2010); U.S.S.G. § 1B1.3(a)(1)(B).           Jackson was a leader of the
   conspiracy, whose members made frequent trips to Louisiana from



                                           2
Case: 20-30415     Document: 00515940239           Page: 3   Date Filed: 07/15/2021




                                    No. 20-30415


   December of 2016 through February of 2017. Jackson himself made a number
   of trips to Louisiana in January and February in furtherance of the conspiracy
   aims. Jackson also recruited and trained NH, who took part in the January
   2017 trips at issue. Accordingly, there is no error in the district court’s
   restitution award. See United States v. Ismoila, 100 F.3d 380, 398 (5th Cir.
   1996).
            The judgment is AFFIRMED.




                                         3